DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12/07/2020. Claims 2, 5-7, 12-14, and 18-20 have been amended. Claim 1 has been cancelled and no new claims have been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 18-19, the limitation "a plotted distribution throughout a group of muscles comparing peak Page 8 of 22Application No. 16/104,882fReply to Office Action of 07/08/2020orces resulting from a person running versus from a person using the machine ensures .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the means for securing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2-4, 7, 11-12, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips (7,137,959) in view of Jones (4,511,137), Kissel (4746113), Jang (2008/0113853), and Fenkell (2005/0010145).
With respect to claim 2, Philips discloses a vertical running machine (walking motion apparatus; 10, fig 1 see Abstract, line 1) that removes the effect of gravity on the joints and bones while running without impact (the machine moves the patient’s limbs, thus the effects of vertical running are eliminated) comprising a structure framework (56, 58, 60, 62, 72, 86 fig 1A) and configured as a group of horizontal (62, 86, fig 1A), vertical (56,72, fig 1A), and cantilevered (structure between elements 54 and 86 in fig 1A) tubes, each tube having opposite ends (each tube has two ends connected to opposing structures), and the ends are interconnected with the adjoining tube (tubes are connected to provide the whole framework); a movable seat (see location of element 20 in fig 1A vs fig 1B seat is capable of moving at a particular angle for user) for a user, the seat having a group of structural members affixed to the framework (310, fig 1A) at one end and the seat at the opposite end; a group of pulleys (48a and 48b, fig 1B) affixed by a means for removably securing (46, fig 1A) each of the pulley to the structure framework (attached to the framework 72); a pair of cables (22a and 22b, fig 1B) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of foot harnesses (30a and 30b, fig 1B) and each cable affixed to a means for tensioning and pulling (elevation drive unit, see col. 15, lines 35-56), whereby the means for tensioning and pulling controllably cycles and releases each foot harness (stimulates walking, so would cycle each foot as in walking, see col. 19, lines 1-4); a computer (controller, 300, fig 1B) for engaging the means for tensioning and pulling and for controllably releasing the tension (see col. 7, lines 
 Philips lacks a security belt.
However, Jones teaches an exercise device (exercising machine, fig 1) with a security belt (36, fig 1) for removably and safely connecting the user to the seat (body engaging belt, see col. 6, lines 22-24).
Further, the modified Philips lacks controlling a set of weights.
However, Kissel teaches an apparatus (fig 1) with a computer (44, fig 7) for controlling a set of weights (see col 6, lines 3-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Philips to include a set of weights as taught by Kissel, so as to automatically adjust the weight applied for the user, saving him/her time and energy.
Further, the modified Philips lacks a pair of controller sticks and grips and a set of buttons attached to the seat.
However, Jang teaches an apparatus (fig 1) with a pair of controller sticks and grips (110, fig 1) for controlling the apparatus (see [0045], lines 23-25) and a set of buttons (112, fig 1) attached to the seat (buttons are attached to control handles (110) which are attached to the seat in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the modified 
Further, Philips is a powered device but is silent regarding means for powering and a control and power cable connecting the means for powering, control sticks, and controller.
However, Fenkell teaches an apparatus (10, fig 1) with a means for powering (201, fig 5 for connecting to a wall plug) connected to a control and power cable with the controller (206, fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and controller sticks to include a power and control cable as taught by Fenkell, so as to provide a well-known source of power to the powered device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Philips to include a belt as taught by Jones, so as to stabilize the user while using the machine.
With respect to claim 3, the modified Philips shows the computer is further comprised for controlling a stride adjustment (stroke length, see col. 20, lines 60-67 of Philips) of the user and includes a slide base for securing the stride adjustment.
With respect to claim 4, the computer is further comprised for controlling a raise length and a raise height (the elevation of the drive is controlled via controller 300, see col. 20, lines 60-62 of Phillips) that is adjustable according to the stride length of the user (see col. 20, lines 60-65 of Philips).

With respect to claim 11, the modified Philips shows that the means for tensioning and pulling the cable and cycling is from a group consisting of a winch (gear motor, fig 1B of Philips).
 With respect to claim 12, the modified Philips shows that the means for securing the cable to one of a pair of foot harnesses is selected from a group consisting of step in full with heel shoe (30a and 30b, fig 1B of Philips).
With respect to claim 14, the modified Philips shows the vertical running machine device (walking motion apparatus; 10, fig 1 see Abstract, line 1 of Philips) which utilizes forces for a static position (supine, see user 12 in fig 1A of Philips), wherein a body of a user is not moving (see col. 12, lines 53-57 of Philips) during dynamic muscle activity (only legs and arms move by the machine) and wherein a strength includes eccentric and concentric training effects of the device specifically the controlled extension of a knee of the user is controlled by a lengthening of the hamstrings, calf, and other dorsal muscles of the user (the invention of Philips stimulates walking, which requires knee extension and lengthening of the leg muscles).
With respect to claim 16, the modified Philips shows that the therapeutic use is from a group consisting of bed ridden patients (paraplegic, quadriplegic, brain injured, and various other handicapped patients; see Abstract lines 2-3 of Philips).
With respect to claim 18, the modified Philips shows the device for removing effects of gravity and it would be an obvious design choice to control the machine at different weights and speeds to achieve desired muscle peak force. The peak force would be variable based on 
With respect to claim 19, the modified Philips shows the device for removing effects of gravity and it would be an obvious design choice to control the machine at different weights and speeds to achieve desired joint reaction peak force. The peak force would be variable based on different user body conditions and set conditions of the machine, thus the force would depend on different parameters.
With respect to claim 20, the modified Philips shows the machine comprises a structure framework (56, 58, 60, 62, 72, 86 fig 1A) and configured as a group of horizontal (62, 86, fig 1A), vertical (56,72, fig 1A), and cantilevered (structure between elements 54 and 86 in fig 1A) tubes, each tube having opposite ends (each tube has two ends connected to opposing structures), a movable seat (see location of element 20 in fig 1A vs fig 1B seat is capable of moving at a particular angle for user) for a user, the seat having a group of structural members affixed to the framework (310, fig 1A) at one end and the seat at the opposite end; a group of pulleys (48a and 48b, fig 1B) affixed by a means for removably securing (46, fig 1A) each of the pulley to the structure framework (attached to the framework 72); a pair of cables (22a and 22b, fig 1B) with opposite ends (one end attached to pulley other to foot), each cable with a first end removably secured to one of a pair of foot harnesses (30a and 30b, fig 1B) and each cable affixed to a means for tensioning and pulling (elevation drive unit, see col. 15, lines 35-56), whereby the means for tensioning and pulling can then controllably cycle and release each foot harness (stimulates walking, so would cycle each foot as in walking, see col. 19, lines 1-4); means for engaging (controller, 300, fig 1B) the means for tensioning and pulling and for controllably releasing the tension (see col. 7, lines 66-67).
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips in view of Jones, Kissel, Jang, and Fenkell as applied to claim 2 above, and further in view of Shaw (2011/0195819).
With respect to claim 5, the modified Philips lacks a knob to adjust weight system.
However, Shaw teaches an exercise device (400, fig 4) with a knob (432, fig 4) to adjust the weight system (see [0149] lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat of the modified Philips to include the knob as taught by Shaw so as to provide easy manipulation of the weights by the user in the laid-back position.
With respect to claim 13, the modified Philips lacks the optional push-pull device.
However, Shaw teaches a handle (432, fig 4) as a means for assisting move the weights (see [0149], lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of the modified Philips to include the optional push-pull as taught by Shaw, so as to provide an easier way to apply weights without the user straining him/herself.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips in view of Jones, Jang, and Fenkell as applied to claim 2 above, and further in view of Kamba (2008/0030053).
With respect to claim 6, the modified Philips shows that the seat and seat back are movable (see claim 2 above) but lacks a release button to return the seat to a seated position.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat of the modified Philips to include a release button as taught by Kamba, so as to allow the user to easily manipulate the machine to allow an easy exit.
Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Philips in view of Jones, Kissel, Jang, and Fenkell as applied to claim 2 above, and further in view of Philips (6,592,502).
With respect to claim 8, the modified Philips shows that the framework comprises tubing and structural members (see claim 2) but lacks the tubing and members comprising optional telescopic features.
However, Philips (‘502) teaches a rehabilitation device (200, fig 13) with telescoping structural members (see col. 36, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Philips to include a telescoping feature, so as to accommodate patients of different heights (see col. 36, lines 65-66 of Philips (‘502)).
With respect to claim 17, the modified Philips shows that the therapeutic is configured to provide a conditioning (rhythmic walking) system which provides exceptional functionality by utilizing the computer training programs (controlled programs by controller 300, see col. 4, lines 10-17 of Philips) in order to enhance the cellular structure (high quality muscle mass, see col. 3, 
However, Philips (‘502) teaches a rehabilitation device (200, fig 13) intended for athletes that enhances development of twitch fibers for funning (see col. 39, lines 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Philips to provide twitch fiber growth as taught by Philips (‘502) so as to develop stronger muscles for better running speed.
Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Philips in view of Jones, Jang, Kissel, and Fenkell as applied to claims 2 and 11, respectively, above, and further in view of Baran (5,215,510).
With respect to claim 9, the modified Philips shows that the framework is of durable material (see claim 2 above) but is not explicit on the type of material.
However, Baran teaches an exercise device (10, fig 1) with a framework of durable material from the group consisting of steel (see col. 3, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Philips to include the durable material as taught by Baran, so as to provide a sturdy frame to perform the rehabilitation and training on. 
With respect to claim 10, the modified Philips shows the means for fastening the framework but lacks the explicit fasteners.
However, Baran teaches an exercise device (10, fig 1) with structural tubes fastened by welding (see col. 3, lines 39-41).

With respect to claim 15, the modified Philips shows that the framework is of durable material but is not explicit on the type of material.
However, Baran teaches an exercise device (10, fig 1) with a framework of durable material from the group consisting of steel (see col. 3, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework of the modified Philips to include the durable material as taught by Baran, so as to provide a sturdy frame to perform the rehabilitation and training on.
Response to Arguments
Applicant's arguments filed 12/07 have been fully considered but they are not persuasive. Applicant's argument on pg. 18 paragraph 11 of the remarks states "To combine the two references Jones and Philips is not reasonable". Argument is not taken well, since neither art teaches away from the addition of the belt from Jones to the device of Philips. In addition, one skilled in the art would modify one exercise rehabilitation device with the teaching of an exercise.
In response to applicant's argument that Baran is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 Baran teaches an exercise apparatus which is in the same field of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785